United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3062
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      *
                                     *     Appeal from the United States
     v.                              *     District Court for the Western
                                     *     District of Missouri.
Matthew Andrew Key,                  *
                                     *            [UNPUBLISHED]
          Defendant - Appellant.     *
                                ___________

                             Submitted: February 15, 2006
                                 Filed: March 31, 2006
                                  ___________

Before RILEY, HEANEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Matthew Andrew Key pled guilty to possession with intent to distribute
cocaine base, in violation of 21 U.S.C. § 841(a)(1). He received a sentence of 262
months and brought a timely appeal of his sentence. Following oral argument, Key
filed a motion for remand, alleging that the trial court committed plain error when it
found him to be a career offender for purposes of United States Sentencing
Guidelines § 4B1.1. In response, the government conceded that one of the
convictions used to qualify Key as a career offender, his 1997 Missouri conviction
for Trafficking Drugs, Second Degree, does not satisfy the requirements of U.S.S.G.
§ 4B1.2(b). Therefore, Key does not have “at least two prior felony convictions of
either a crime of violence or a controlled substance offense,” and Key does not
qualify as a career offender for purposes of U.S.S.G. § 4B1.1.

      Accordingly, we vacate Key’s sentence and remand for resentencing.
                     ______________________________




                                        -2-